DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s Remarks and amendment, in the reply filed on 07/05/2022 is acknowledged.
Status of the Application
Claims 1-4, 7-15, 18-25 and 29 are pending.
Withdrawn Rejections
The rejections made under 35USC § 112a and 112b in office action dated 04/05/2022 is hereby withdrawn in view of Applicant’s amendment of claims. Further, the ODP rejection as set forth in office action dated 04/05/2022 is hereby withdrawn in view of Applicant’s submission of TD.
Reasons for Allowance
Applicant’s Remarks, amendment and TD filed on 07/05/2022, has been fully considered and is found persuasive. 
The following is an Examiner’s statement of reasons for allowance:
Applicant’s modified RNAi containing conjugates as in the instant claims is novel and unobvious over the prior art of record. None of the prior art of record disclose or teach applicant’s ligand-containing conjugates as in the instant claims. The closest prior art, Manoharan (US 7,626,014 B2), teaches oligonucleotide comprising ligand containing conjugate:

    PNG
    media_image1.png
    707
    535
    media_image1.png
    Greyscale
, which are different from the instant claims. Further, the cited prior art would not suggest nor motivate to a person of ordinary skill in the art to make conjugates as in the instant claims. 

Conclusion
Claims 1-4, 7-15, 18-25 and 29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PANCHAM BAKSHI/            Primary Examiner, Art Unit 1623